     Case 4:17-cv-01673 Document 57-5 Filed on 03/25/19 in TXSD Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DIVISION OF TEXAS
                               HOUSTON DIVISION

                                              §
JOE GOOCH, Individually and as Personal       §
Representative of the Estate of Jody Lynn     §
Gooch,                                        §
                                              §                 Case No. 4:17-CV-01673
        Plaintiff,                            §
                                              §
v.                                            §
                                              §
PACKAGING CORP. OF AMERICA,                   §
INC., and ELITE SPECIALITY                    §
WELDING, LLC                                  §
                                              §
        Defendants.                           §


                                  FINAL JUDGMENT

       Defendant PACKAGING CORP. OF AMERICA, INC.’s Motion for Summary Judgment

is GRANTED. It is, therefore; ORDERED that all claims against Defendant PACKAGING

CORP. OF AMERICA, INC. are DISMISSED WITH PREJUDICE. It is further; ORDERED

that this is a FINAL JUDGMENT IN FAVOR OF DEFENDANTS.


       Entered this _________ day of _________________, 2019.




                                            UNITED STATES DISTRICT JUDGE
